                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


ROSSETTA L. HALL,

                  Plaintiff,

      v.                                          Case No. 18-cv-895-pp

STATE OF WISCONSIN,

                  Defendant.


  ORDER DENYING PLAINTIFF’S MOTION TO DISMISS DEFENDANT’S
 MOTION FOR SUMMARY JUDGMENT, GRANTING PLAINTIFF’S MOTION
   FOR EXTENSION OF TIME TO REPLY TO MOTION FOR SUMMARY
    JUDGMENT AND GRANTING PLAINTIFF’S REQUEST TO EXTEND
              DISCOVERY DEADLINE (DKT. NO. 29)


      The plaintiff, representing herself, filed this case against defendant State

of Wisconsin, the District One Court of Appeals and Kitty Brennan. Dkt. No. 1.

In her amended complaint, the plaintiff alleged that she is a former employee of

retired Wisconsin Court of Appeals Judge Kitty Brennan and that Judge

Brennan fired her because of her race, her age, her disability and in retaliation.

Dkt. No. 3 at 2-3. Magistrate Judge David E. Jones screened the complaint,

dismissed the Court of Appeals and Judge Brennan as defendants, and allowed

the plaintiff to proceed against the State of Wisconsin. Dkt. No. 5. Currently

before the court is the plaintiff’s unopposed motion for an extension of time to

reply to the defendant’s motion for summary judgment and to dismiss the

motion for summary judgment. Dkt. No. 29.



                                        1
I.    Procedural and Factual History

      The deadline for completing discovery was July 5, 2019. Dkt. No. 15. The

court later approved a stipulation extending the discovery deadline to August 2,

2019. Dkt. No. 18. A week after discovery closed, the defendant filed a motion

for summary judgment. Dkt. No. 19. Three weeks later, the plaintiff filed the

instant two-page combined motion for extension of time to reply and request

that “summary judgment be dismissed.” Dkt. No. 29.

      The plaintiff explains that she will be “unable to complete reply in a

timely fashion” because of outstanding discovery issues. Id. at ¶¶3–5. She says

that she received “partial discovery” from the defendants on August 16. Id. at

¶2. She says that she has not been able to “schedule a time and place for

deposition,” and that she is concerned that “the parties in this matter will be

difficult to take deposition from.” Id. at ¶4. She asserts that there are “issues”

as to production of “any emails from staff” related to her. Id. at ¶5. She says

that she spoke by phone with opposing counsel, who told her that the

defendant was waiting for the emails and that it could take up to two weeks to

provide them. Id. The plaintiff also asks the court to deny summary judgment,

citing an affidavit from Madrea Williams, dkt. no. 31, that the plaintiff asserts

disputes part of Judge Kitty Brennan’s declaration. Dkt. No. 29 at ¶¶8–9.

      The defendant does not object to the plaintiff’s request for an extension

of time. Dkt. No. 33 at 1. It notes, however, that the plaintiff’s discovery

demand was overly broad (asking for emails among Wisconsin court staff and

the plaintiff), that it found several thousand emails that it will need to review to

                                         2
respond to the request and that it will provide the plaintiff with the responsive

emails over the next several weeks, once it has gone through all the emails. Id.

at 1-2.

      The court will deny the plaintiff’s request to dismiss the defendant’s

motion for summary judgment. Until the motion has been fully briefed, that

request is premature. To the extent that the plaintiff is asking the court to

extend the deadline for completing discovery, that request appears reasonable,

given the defendants’ explanation about the difficulties in complying with the

plaintiff’s discovery demands. The court does not know who the plaintiff wishes

to depose, or whether she tried to depose anyone before she filed this motion.

But the court also will extend the discovery deadline to allow her to try to

arrange for whatever deposition she seeks to conduct.

      The court DENIES as premature the plaintiff’s request that the court

dismiss the defendant’s motion for summary judgment. Dkt. No. 29.

      The court GRANTS the plaintiff’s request to extend the deadline for

completing discovery. Dkt. No. 29.

      The court ORDERS that the deadline for completing discovery is

EXTENDED to the end of the day on December 13, 2019.

      The court GRANTS the plaintiff’s motion for an extension of time to

respond to the defendant’s motion for summary judgment. Dkt. No. 29. The

court ORDERS that by the end of the day on December 20, 2019, the

defendant shall notify the court whether it needs to amend its motion for

summary judgment based on the discovery. Once the defendant provides the

                                        3
court with that information, the court will set a deadline for the plaintiff to

respond to the defendant’s summary judgment motion.

      Dated in Milwaukee, Wisconsin this 9th day of October, 2019.

                                       BY THE COURT:


                                       _____________________________________
                                       HON. PAMELA PEPPER
                                       United States District Judge




                                         4
